Citation Nr: 1316511	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service connected thoracolumbar strain.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah.  

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record and has been reviewed.  

In September 2011, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine strain for additional development.  In October 2012, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the October 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to July 20, 2012, the Veteran's service-connected thoracolumbar strain does not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes; or radiculopathy of the lower extremities.

2.  From July 20, 2012, to November 13, 2012, the Veteran's service-connected thoracolumbar strain resulted in forward flexion between 30 and 40 degrees.

3.  From November 14, 2012, the Veteran's service-connected thoracolumbar strain does not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes; or radiculopathy of the lower extremities


CONCLUSIONS OF LAW

1.  Prior to July 20, 2012, the criteria for entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).

2.  From July 20, 2012, to November 13, 2012, the criteria for entitlement to an initial disability rating of 20 percent for service-connected thoracolumbar spine strain have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).

3.  From November 14, 2012, the criteria for entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's low back disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2012).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under diagnostic code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2012). 

Additionally, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Here, the Veteran was granted entitlement to service connection for thoracolumbar spine strain in a June 2007 RO decision and assigned an initial 10 percent disability rating under the General Formula.  He has continuously appealed this initial rating. 

The Veteran was afforded VA examinations in February 2007, December 2011, and November 2012.

At the February 2007 VA examination, the Veteran complained of thoracolumbar strain of two years duration, characterized by recurrent dull, aching pain in his low back with overuse.  The Veteran reported that he was able to function with pain medication, but that it hurt to bend or lift objects heavier than 45 pounds.  He denied that his disability caused incapacitation and was able to perform activities of daily living.  

On examination, there was no evidence of muscle spasm, tenderness, or radiating pain with movement.  There was symmetry of spinal motion with normal curvature of the spine.  Straight leg testing was negative bilaterally.  There was no ankylosis of the lumbar spine or intervertebral disc syndrome with chronic and permanent nerve root involvement.  Forward flexion was to 78 degrees, with pain beginning at 78 degrees.  Extension was to 22 degrees, with pain beginning at 22 degrees.  Right lateral flexion was to 24 degrees, with pain beginning at 24 degrees.  Left lateral flexion was to 22 degrees, with pain beginning at 22 degrees.  Right rotation was to 26 degrees, with pain beginning at 26 degrees.  Left rotation was to 24 degrees with pain beginning at 24 degrees.  Following repetitive use, the examiner reported that the Veteran's joint function was additionally limited by pain, but not fatigue, weakness, lack of endurance, or incoordination.  However, there was no additional loss of range of motion.  The Veteran's posture and gait were observed to be within normal limits.  An x-ray of the thoracolumbar spine was within normal limits.  Sensory and motor functions were normal.  

A September 2008 VA TBI Clinic Progress Note records that the Veteran had forward flexion of the lumbar spine to a full 90 degrees, extension to 5 degrees, and side bending to 10 degrees bilaterally.  Straight leg raising was negative.  The Veteran had normal deep tendon reflexes, normal strength, and normal sensation in the lower extremities.  

At a January 2010 VA Physical Therapy Initial Evaluation, the Veteran complained of low back, hip, and knee pain which was exacerbated by activity.  He described radiating pain that went from his hips to his buttocks and quadriceps.  On examination, the Veteran's passive range of motion was within normal limits, but active range of motion was observed to be limited, mostly due to tight musculature and very minimally to pain.  The exact extent of the limitation was not noted.  Muscle strength and deep tendon reflexes in the lower extremities were normal.  Sensation was intact to light touch.  

VA treatment records reflect that the Veteran continued to receive physical therapy for several months with improvement in his low back pain and mobility.  

At his June 2011 Travel Board hearing, the Veteran testified that he had daily low back pain and muscles spasms which required daily medication.  He denied any incapacitating episodes.  

The Veteran was afforded another VA examination in December 2011.  At that time, the Veteran continued to complain of chronic low back pain and stiffness which were worsened by physical activity.  He denied any radiating pain; bowel, bladder, or erectile dysfunction; or numbness, tingling, or weakness in his legs.  

On examination, the Veteran was able to forward flex to a full 90 degrees, with no objective evidence of painful motion.  Extension was to 20 degrees, with no evidence of painful motion.  Right and left lateral flexion were to 20 degrees bilaterally with pain at 20 degrees.  Right and left lateral rotation were to 20 degrees bilaterally, with pain at 20 degrees.  Range of motion was not additionally limited by repetitive testing.  The Veteran had tenderness to palpation over the right sacroiliac joint.  He also had no guarding or muscle spasms; however, the examiner noted that the Veteran's employment is physically demanding and 'it would not be surprising that he would develop back muscle spasms although none were palpable on today's exam."  He had full motor strength in the lower extremities, with no muscle atrophy.  Sensation was intact to light touch.  Straight leg raising was negative.  There was no evidence of nerve root involvement or intervertebral disc syndrome.  Imaging studies showed no evidence of arthritis.  The examiner opined that the Veteran's low back disability would not impact his ability to work.  The examiner also noted that the Veteran's low back pain was emanating from his sacroiliac joint and that his lumbar spine was not involved.  He stated that examination of the lumbar spine was therefore unremarkable.

In March 2012, the Veteran visited the emergency department for increasing back pain after he noticed a "pop."  He was diagnosed with back pain, muscle spasms, and nerve impingement.  

A July 2012 VA Orthopedic Consult Report documents continuing complaints of chronic low back pain, with some intermittent pain down his right gluteal region to his thigh when he looked downward.  He denied any significant radiation down to the calf or the foot; denied any numbness in the legs and any bowel or bladder symptoms.  On examination, there was tenderness to palpation of the L4-L5 and L5-S1 lumbar regions.  He was observed to have "significant" limitation of forward flexion, with pain beginning between 30 and 40 degrees.  He had positive straight leg raising on the right side and a positive sciatic nerve stretch test.  However, he had no generalized motor or sensory impairment and reflexes were normal.  An April 2012 MRI of his lumbar spine showed degenerative disc disease, but no foraminal or canal stenosis.  Physical therapy was recommended.  

In October 2012, the Veteran again received physical therapy for his low back from VA.

In November 2012, the Veteran was afforded a third VA examination.  At that time, the Veteran reported that his physical therapy was helping and his low back pain had improved.  However, he continued to experience constant pain on the right side of the lower back with pain radiating into the right buttock and right posterior thigh.  His symptoms worsened with prolonged standing or sitting.  He denied numbness, tingling, bowel, bladder, or sex function changes.  He treated his symptoms with ibuprofen and tramadol as needed.  He estimated that he took four to five tablets of each medication a week.  He also used stretching, movement, and hot baths to relieve his symptoms.  He reported that he had been unemployed for two months, but was planning to attend college beginning in January 2013 at a local community college.  

On examination, the Veteran had tenderness and increased muscle tension to palpation of the paralumbar muscles over the sacroiliac joint area.  He also had guarding or muscle spasms, but they did not result in abnormal gait or spinal contours.  The Veteran had full forward flexion to 90 degrees, with no objective evidence of painful motion.  He was able to extend to 20 degrees, with pain beginning at 20 degrees.  Right lateral flexion was to 20 degrees, with no objective evidence of painful motion.  Left lateral flexion was to 25 degrees, with no objective evidence of painful motion.  Right and left lateral rotation were to a full 30 degrees bilaterally, with no objective evidence of painful motion.  The Veteran had no additional limitation of motion following repetitive testing.  He had full muscle strength with no muscle atrophy.  Reflexes were normal and sensation was intact to light touch.  Straight leg raising was negative.  The Veteran had no nerve root involvement or intervertebral disc syndrome of the lumbar spine.  The examiner indicated that the Veteran's low back pain would interfere with his ability to perform his previous employment which required repetitive bending and lifting, but that he remains capable of sedentary employment.  He was diagnosed with sacroilitis and degenerative disc disease at L4-L5.  

Based on all the above evidence, the Board finds prior to July 20, 2012, the Veteran's service connected thoracolumbar strain has not resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  However, the Board notes that in July 2012, the Veteran's forward flexion was reported to be 30 to 40 degrees before there was pain which would warrant a higher 20 percent rating.  However, on examination on November 14, 2012, the Veteran's forward flexion was to 90 degrees which would not warrant a rating in excess of 10 percent.  Thus, the Board finds that staged ratings are in order in this case as follows: prior to July 20, 2012, a 10 percent rating is in order; from July 20, 2012 to November 13, 2012, a 20 percent rating is warranted; and from November 14, 2012, a 10 percent is in order based on the evidence of record.

The Board has also considered the Veteran's complaints that he has constant pain and daily muscle spasms.  However, there is no evidence that the Veteran's subjective complaints of pain have resulted in sufficient objective functional impairment to obtain higher disability ratings under the General Formula than those outlined above.  In this regard, the Board has accorded greater weight and probative value to the objective findings shown on repeat examination.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Veterans Claims Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." (Internal citations omitted).  Here, although the Veteran has complained of painful motion, his range of motion has been only slightly limited, other than in July 2012, when tested by multiple VA examiners and these examiners have noted that the Veteran's pain does not result in any additional loss of motion following repetitive testing. 

Additionally, while there is evidence that the Veteran has muscle spasms, there is no evidence that these muscle spasms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board notes further, that there is a diagnosis of degenerative disc disease as confirmed by an April 2021 MRI; however, to the extent that this disorder is in any way associated with the Veteran's service-connected thoracolumbar strain or to the extent that his service-connected disability can be rated by analogy to this disorder, there is no assertion or evidence of incapacitating episodes as defined by regulation such that a higher disability rating could be assigned under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.   

The Board has also considered whether a separate disability rating is warranted for any neurological symptoms related to the Veteran's service-connected low back disability.  As outlined above, on examination in July 2012, the Veteran reported having intermittent pain down his right gluteal region to his thigh; however, there was no radiation down to the calf or foot and no numbness or tingling.  Further there was no generalized motor or sensory impairment; reflexes were normal.  The MRI reviewed at that time showed disc disease but no significant canal stenosis or foraminal stenosis.  Finally, the Board notes that on VA reexamination in November 2012 muscle strength was normal, reflex testing was normal, sensory examination was normal; straight leg testing was normal, and there were no signs or symptoms due to radiculopathy.  The Board finds that the findings shown prior to July 2012 and after do not warrant a separate rating for neurological symptomatology associated with the Veteran's service-connected low back disability and that the right-sided complaints and findings shown in July 2012 do not rise to the level of mild impairment such that a separate rating would be in order for this period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

Additionally, the Board has considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  His reported symptoms, such as pain, spasms, and stiffness, are not unusual or different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.   

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Here, in his June 2007 notice of disagreement, the Veteran complained that chronic low back pain, limited mobility, and fatigue were affecting his current employment.  However, he never further elaborated on this statement or claimed that he is completely unemployable.  Furthermore, the December 2011 VA examiner opined that the Veteran's low back disability would not interfere with his employment, while the November 2012 VA examiner concluded that the Veteran's disability would not prevent sedentary employment.  Overall, the Board finds that the record does not support a finding that the Veteran's low back disability prevents the Veteran from finding or maintaining substantially gainful employment at this time and that the issue of entitlement to TDIU is not presently before the Board.  

For all the above reasons, the Board finds that staged ratings are in order in this case as follows: prior to July 20, 2012, an initial 10 percent rating is in order; from July 20, 2012 to November 13, 2012, a 20 percent rating is warranted; and from November 14, 2012, a 10 percent rating is in order based on the evidence of record.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

The appellant was afforded VA medical examinations in February 2007, December 2011, and November 2012.  These VA C&P examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Prior to July 20, 2012, an initial disability rating in excess of 10 percent rating for thoracolumbar spine strain is denied.

From July 20, 2012 to November 13, 2012, a 20 percent disability rating for thoracolumbar spine strain is granted subject to the laws and regulations governing the payment of monetary benefits

From November 14, 2012, a disability rating in excess of 10 percent for thoracolumbar spine strain is denied.   



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


